BRITT, C.
The General Electric Company is a corporation and had, at the time of the transactions presently to be mentioned, its main office and place of business at Schenectady, in the state of Hew York; it had also an office at the city of San Francisco in this state in charge of one Thomas Addison, who was its “local or district manager” on the Pacific coast. Said corporation sold merchandise of some sort to a certain railroad company at Los Angeles, California, of which the defendant, T. S. C. Lowe, was president; the goods thus sold were shipped, and bills for the same were rendered to Lowe, from the said San Francisco office. Thereupon Lowe drew his check for the amount of the hills—four hundred and twelve dollars and sixteen cents—in favor of said General Electric Company and (it seems) sent the same to the payee at Schenectady. Payment of the check was refused for want of funds by the drawee therein named, and after protest thereof the electric company forwarded it to said Addison at San Francisco for collection. Said company was accustomed to collect through its main office at *614Schenectady some of its hills for goods sold in California, and others—probably the majority—were .collected at the San Francisco office. Addison indorsed the check as follows: “General Electric Company—Thomas Addison, district manager,” and delivered it to Rigby, the plaintiff here, with instructions to sue thereon. Accordingly, plaintiff brought this action to enforce the liability of Lowe as drawer of said check. The court found that the assignment of the check attempted by Addison to plaintiff was in excess of Addison’s authority as agent for the electric company, and that plaintiff is not the owner or holder thereof, and on this ground denied a recovery on the check.
The foregoing statement comprises the substance of all the evidence at the trial touching the power of Addison to transfer the check to plaintiff, and, consequently, the right of the latter to maintain the action thereon. It does not follow, as matter of law, from the mere circumstance that Addison was the company’s “local or district manager,” that he possessed the power to assign his principal’s chose in action; that designation of his position implies some measure of inferiority to a distant or general authority. Obviously, the. scope of the powers of such an agent must depend on the character and necessities of the business, and the degree or extent of control over the same committed to him by the principal. (See Mechem on Agency, secs. 395, 398.) There is here extremely scant evidence of the nature of the business carried on by the General Electric Company; it seems, however, to have consisted in selling tangible chattels of some kind, and we may, perhaps, conjecture that Addison had the management of such sales in this state; if so, the extent of his implied authority to deal with the proceeds of a sale was “to receive the price.” (Civ. Code, secs. 2019, 2325.) He had also been specially directed to collect on this check. Therefore, viewing the evidence in the light most favorable to plaintiff, it shows no more than that Addison had full power to collect in the ordinary way (by suit, if necessary, in the name of his principal) the demands of the electric company against debtors in his district; but this power did not of i[self include the right to transfer any of such demands to a third person, although for the purpose only of qualifying him to sue on the same. That would result in taking the collection from *615Addison, with whom it was lodged hy the company, and placing its control in the hands of a stranger. (Dingley v. McDonald, 124 Cal. 90.) The cases relied on by plaintiff (McKiernan v. Lenzen, 56 Cal. 61; Tuller v. Arnold, 98 Cal. 522; Greig v. Riordan, 99 Cal. 316) were instances of an assignment hy the general managing agent of a corporation, who was shown expressly or by fair implication to have a control of its affairs virtually coextensive with its ordinary business. No such authority was proved to reside in Mr. Addison. The judgment and order denying a new trial should he affirmed.
Haynes, C., and Cooper, C., concurred.
For the reasons given in the foregoing opinion the judgment • and order denying a new trial are affirmed.
Van Dyke, J., Garoutte, J., Harrison, J.